DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) generally recite(s) receiving a management request for a managed function object, generating an application type, and then managing the managed function object based on the application type generated, which are steps that can be performed using pen and paper and are grouped as a mental process.  This judicial exception is not integrated into a 

Claims 3, 8, and 13 further define the managing step, which as established above is an abstract idea. 

Claims 4, 9, and 14 further define the requesting step, which is an insignificant extra-solution activity. 

Claims 5, 10, and 15 further define the managing step, which as established above is an abstract idea. 

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 11/29/2021, with respect to claims 1, 3-6, 8-11, and 13-15 have been fully considered and are persuasive.  The rejection of claims 1, 3-6, 8-11, and 13-15 under 35 USC 103 has been withdrawn. 
Regarding the 35 USC 101 rejection above, the examiner attempted to contact Applicant on 01/10/2021, but no response was received.  Applicant is encouraged to contact the examiner at his/her convenience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is directed to the list of pertinent prior art in the conclusion section of the office action mailed on 08/31/2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX 





/NAM T TRAN/Primary Examiner, Art Unit 2452